Supreme Court
oF
Nevapa

(0) 197A BEE

IN THE SUPREME COURT OF THE STATE OF NEVADA

ROBERT BROWN, JR., No. 84317
Appellant,
- FILED
THE STATE OF NEVADA,
Respondent. MAR 10 2022

ELIZABETH A. BROWN

 

CLERK 5 PREME COURT
BY ‘
ORDER DISMISSING APPEAL BEES EERS 4

This is a pro se appeal from a district court minute order
denying a pretrial “motion to dismiss stand by counsel and appoint qualified
standby counsel of foreign law.” Eighth Judicial District Court, Clark
County; Jacqueline M. Bluth, Judge.

Because no statute or court rule permits an appeal from a
pretrial order denying a “motion to dismiss stand by counsel and appoint
qualified standby counsel of foreign law”, this court lacks jurisdiction to
consider this appeal. See Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133,
1135 (1990) (explaining that court has jurisdiction only when statute or

court rule provides for appeal). Accordingly, this court
ORDERS this appeal DISMISSED.

 

 

J2-07 052

 

 

 

 
Supreme Court
OF
NEvaDA

1 1474 <>

cc:

Hon. Jacqueline M. Bluth, District Judge
Robert Brown, Jr.

Attorney General/Carson City

Clark County District Attorney

Eighth District Court Clerk